DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-10, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over A et al 20170308329 herein A in view of Kanevsky et al 20100083247 herein Kanevsky.
Per claim 1, A discloses: generating, by a computing device, a physical region page 5(PRP) list comprising pointers retrieved from a scatter/gather list (SGL) for memory buffers representing data segments associated with a storage operation; (fig. 2 comp 206-210; ¶0026 After reading the contents from the buffer 108, the PRP/SGL consumer 106 may trigger the fetch engine 104, with the configuration element 109 as read from the buffer 108. The configuration element 109 may include information such as, but not limited to, host addresses for PRP/SGL entries, and a total PRP/SGL segment length. Based on this information, the fetch engine 104 may fetch (208) PRP/SGL entries from the host. ¶0027; Further, the fetch engine 104 may write (210) the fetched PRP/SGL data into a buffer 108 of the memory 103. In some embodiments, the buffers 108 may be populated in an alternate manner such that when a first set of buffers 108 get filled, the second set of buffers 108, i.e. one of the remaining buffers 108, get processed, and vice versa.) and 10submitting, by the computing device, a command request that includes the extended PRP list to a storage device for execution of the storage operation (fig. 2 comp 212;¶0026 After reading the contents from the buffer 108, the PRP/SGL consumer 106 may trigger the fetch engine 104, with the configuration element 109 as read from the buffer 108. The configuration element 109 may include information such as, but not limited to, host addresses for PRP/SGL entries, and a total PRP/SGL segment length. Based on this information, the fetch engine 104 may fetch (208) PRP/SGL entries from the host).
A discloses using a PRP list comprising configuration elements stored in the buffers similar to the PRP data but does not specifically disclose: extending, by the computing device, the PRP list to include a pointer to an allocated memory page configured to store metadata segments represented by other memory buffers referenced by other pointers in the SGL. 
However, Kanevsky discloses: extending, by the computing device, the PRP list to include a pointer to an allocated memory page configured to store metadata segments represented by other memory buffers referenced by other pointers in the SGL (¶0087; The gather list 65 includes source pointers that specify where such metadata is to be retrieved from in the source memory 60, and the scatter list 64 includes destination pointers that specify where such metadata is to be written to in the NVSSM subsystem 26. In the same way, the scatter-gather list 64, 65 can further include pointers for basic file system metadata 67, which specifies the NVSSM blocks where file data and resiliency metadata are written in NVSSM (so that the file data and resiliency metadata can be found by reading file system metadata)).
It would have been obvious to combine A’s PRP/SGL data to include Kanevsk’s pointer to metadata because certain metadata requires frequent updating. The paging of the metadata reduces degradation of the SSD (¶0087).
Per claim 2, Kanevsky disclsoes: further comprising copying, by the 15computing device, the metadata segments into the allocated memory page from the other memory buffers prior to submitting the command request, when the storage operation is a write  (¶0087; The gather list 65 includes source pointers that specify where such metadata is to be retrieved from in the source memory 60, and the scatter list 64 includes destination pointers that specify where such metadata is to be written to in the NVSSM subsystem 26).
Per claim 3, Kanevsky discloses: further comprising, upon receipt of a 20completion message from the storage device, copying, by the computing device, the metadata segments from the allocated memory page to corresponding ones of the other memory buffers based on the other pointers in the SGL, when the storage operation is a read (fig. 11b; ¶0103; the process of executing an RDMA read, to transfer data or metadata from memory in the NVSSM subsystem 26 to memory in the processing 
Per claim 4, A discloses: wherein the storage device comprises a solid-state drive (SSD) and the command request is submitted by a storage driver to a non-volatile memory express (NVMe) controller of the SSD (¶0018; The host may provide one or more commands pertaining to data and memory management. The configuration manager 102 can be configured to split a command, such as an NVMe command, received from the host into a plurality of sub-commands. The sub-commands can be populated into different buffers 108 of the internal memory 103).
Claims 7-10 are the non-transitory claims corresponding to the method claims 1-4 and are rejected under the same reasons set forth in connection with the rejection of claims 1-4.
Claims 13-16 are the device claims corresponding to the method claims 1-4 and are rejected under the same reasons set forth in connection with the rejection of claims 1-4. The rejection is silent to a memory and processor, however, all reference cited in the rejections include a memory and processor.

Claim 5, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over A et al 20170308329 herein A and Kanevsky et al 20100083247 herein Kanevsky in view of Kim et al. 20120069664 herein Kim
Per claim 5, the combined teachings of A and Kanvesky does not specifically disclose: wherein the storage device is configured to interleave the metadata segments, retrieved based on the pointer to the allocated memory page in the extended PRP list, and the data segments in flash media of the storage device, when the storage operation is a write.
However, Kim discloses: wherein the storage device is configured to interleave the metadata segments, retrieved based on the pointer to the allocated memory page in the extended PRP list, and the data segments in flash media of the storage device, when the storage operation is a write
It would have been obvious to combine the teachings A’s PRP/SGL data to include Kanevsk’s pointer to metadata for a SSD with Kim’s interleaving of word line data and metadata because interleaving would improve bit error rate (¶0160).
Claim 11 is the non-transitory claim corresponding to the method claim 5 and is rejected under the same reasons set forth in connection with the rejection of claim 5.
Claim 17 is the device claim corresponding to the method claim 5 and is rejected under the same reasons set forth in connection with the rejection of claim 5.

Claims 6, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over A et al 20170308329 herein A and Kanevsky et al 20100083247 herein Kanevsky in view of Jeong et al 20120110249 herein Jeong.
Per claim 6, the combined teachings of A and Kanvesky does not specifically disclose: wherein a size of the allocated memory page corresponds to a size of each of the memory buffers representing the data segments.
However, Joeng discloses: wherein a size of the allocated memory page corresponds to a size of each of the memory buffers representing the data segments (fig. 15 ¶193; Each of the pages (page0 to page3) of the block 1211 of the flash memory 1210 is divided into four sub-pages (sub-page0 to sub-page3). In accordance with an exemplary embodiment the size of each sub -page of the flash memory 1210 is the same as that of the sector of the buffer memory 1220. That is, in accordance with an exemplary embodiment four sectors correspond to one page).
It would have been obvious to combine the teachings A’s PRP/SGL data to include Kanevsk’s pointer to metadata for a SSD with the arrangement of the page and buffer sizes of Jeong for uniformity and optimizing access of the SSD (¶0105).
Claim 12 is the non-transitory claim corresponding to the method claim 6 and is rejected under the same reasons set forth in connection with the rejection of claim 6.
Claim 18 is the device claim corresponding to the method claim 6 and is rejected under the same reasons set forth in connection with the rejection of claim 6.

Remark
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

BABOUCARR . FAAL
Primary Examiner
Art Unit 2131


/BABOUCARR FAAL/Primary Examiner, Art Unit 2138